DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 1/27/22 and IDS filed on 10/11/21. Claims 1-25 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 1/27/22 is acknowledged.  The traversal is on the ground(s) that examining the groups of
claims together does not impose a serious burden on the Office. A search relating to the claimed methods of using the claimed compositions is narrower than a search of the compositions per se. Therefore, a search of the compositions will necessarily encompass methods of using the compositions. This is not found persuasive because  it is indeed a search burden as  art anticipating or rendering obvious any compostion with claimed ingredients would not anticipate or render obvious the claimed method of treating hair or claimed method of preserving or maintaining the style or shape of hair that is exposed to prolonged external influences such as one or more of compression and/or deformation and/or humidity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/22.
Applicant's election with traverse of “VP/dimethylaminoethylmethacrylate copolymer” drawn to cationic vinylpyrrolidone polymer;  “ Acrylates copolymer” drawn to acrylate-based 
“Amodimethicone” drawn to amino functionalized silicone; “butyrospermum parkiti (shea) butter” drawn to plant-based fatty compound; “cetearyl alcohol” drawn to fatty alcohol and “cetyl esters”  drawn to  ester in the reply filed on 1/27/22 is acknowledged.  The traversal is on the ground(s) that  office alleges that “ species require a different field of search” without any evidence to support the assertion. This is not found persuasive because each species under each category are drawn to divergent polymers and/or compounds. It is a serious search burden to examiner all the species in each category.
The requirement is still deemed proper and is therefore made FINAL.
Claims12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/22.
	Claims 1-11 and 14-21 are examined in the application and the generic claims are examined to the extent that it reads on “VP/dimethylaminoethylmethacrylate copolymer” drawn to cationic vinylpyrrolidone polymer;  “ Acrylates copolymer” drawn to acrylate-based polymer; “guar hydroxypropyltrimonium chloride” drawn to cationic guar gum; “behentrimonium chloride” drawn to cationic surfactant including cationizable surfactant; 
“Amodimethicone” drawn to amino functionalized silicone; “butyrospermum parkiti (shea) butter” drawn to plant-based fatty compound; “cetearyl alcohol” drawn to fatty alcohol and “cetyl esters”  drawn to  esters  only.
Claim Objections
Claims 18-19 are objected to because of the following informalities:  

claims 19, recites glycerol followed by “ (glyceryl)”. Deletion  of the name in parenthesis is suggested.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description.
	The written description is with regard to elected species “cetyl esters” under ester which is ingredient (h) in clams 1 and 21 and cetyl esters of claim 19.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
Instant specification at  page 43, ll. 1-10 describes the esters and the amounts. See below.

    PNG
    media_image1.png
    237
    548
    media_image1.png
    Greyscale

Instant specification neither describes the “ cetyl esters” nor exemplifies the compounds under cetyl esters. See below for Tables 1 and 2.

    PNG
    media_image2.png
    518
    520
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    542
    545
    media_image3.png
    Greyscale



Example II describes assessment of test formulations and Table 3 describes “observations”,
However, there is no description in the instant specification for “cetyl esters”. 
 Esters are formed from alcohols and carboxylic acids.  “ Cetyl” moiety is drawn to “ cetyl alcohol” . However, what is the acid that formed the esters with cetyl alcohol? Are the 
Therefore, instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to  hair cosmetic compostion comprising the claimed ingredients species drawn to a-g and i and ingredients (h) drawn to “ cetyl esters.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 and  21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “ cetyl esters” ( elected species under (h)) is without metes and bounds. There is neither description with respect to the suitable compounds nor exemplification to one single compound under “cetyl esters”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2012/0103357 (‘357) and  US 2018/0311140 (‘140).
	US ‘357 teaches composition for keratin fibers (claimed hair cosmetic) and teaches under abstract conditioning and shine enhancing compositions condition the hair in terms of combability, smoothness and softness to hair (abstract). US ‘357 at ¶ [0065] teaches claimed species drawn to behentrimonium chloride and  under example 12 exemplifies claimed behentrimonium chloride (claims 1,11, 14 and 21) . US’357 at ¶ [0046] teaches adding fixing polymers to the compositions, which can be anionic or cationic or amphoteric or nonionic and at “cetyl palmitate” (claims 1, 19 and 21) and it is under cetyl esters ( Note that instant specification fails to describe the species under cetyl esters) and at ¶ [0045] teaches the amount of non-volatile oils and  US ‘357 at ¶ [0086] teaches fatty alcohols and this includes claimed  and elected  cetearyl alcohol under (g) ( claims 1, 18 and 21). Example 12 exemplifies claimed cetearyl alcohol and also claimed amodimethicone ( elected species under  ( e ) drawn to claims 1, 15 and 21). US ‘357 at ¶ [0086] teaches adding additional hair conditioning agents and this includes cationic polymers. US ‘357 at ¶ [0102] teaches adding to the compositions cationic polymers as conditioning agents and this includes claimed  and elected guar hydroxypropyl trimonium chloride under  ( c) (claims 1, 8-9, and 21) and the amount is 0.01-15% at ¶ [0102] and claimed amount about 0.5 to about 1 % is within  the amount  (claim 10). All the examples teaches water drawn to cosmetically acceptable solvent under (i) of claims 1 and 21 and drawn to water of claim 20.  See ¶ [0110] for  cosmetically acceptable solvent under (i) of claims 1 and 21 and drawn to  organic solvents of claim 20.
US ‘357 teaches all the claimed elected species under b-e and g-i 
The difference between US ‘357 and instant application is regarding ingredient (a) species, which is “VP/dimethylaminoethylmethacrylate copolymer”   and shea butter drawn to ingredient (f).
	US ‘140 teaches hair treatment compositions comprising latex polymers and thickening agents and at ¶ [0009]  teaches the hair treatment compositions  provide improving hair 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare hair conditioning compositions of ‘357 by having behentrimonium chloride, cetearyl alcohol, amodimethicone and water all exemplified and add to the compositions acrylate polymer and guar hydroxypropyl trimonium chloride and cetyl palmitate ( cetyl esters) all taught by US ‘357 and add additional fatty compounds like shea butter and film forming polymer “VP/dimethylaminoethylmethacrylate copolymer” along with other ingredients of formulations 1 or 4 exemplified in US ‘140 with the reasonable expectation of success that the modified compositions not only condition the hair in terms of combability, smoothness and softness to hair but also provide improving hair manageability, frizz control to hair  and protecting hair from damage  and all these properties in single product  are beneficial to consumer. This is a prima facie case of obviousness.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619